Citation Nr: 0936213	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  09-06 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 
38 U.S.C. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death under 
38 U.S.C. § 1310.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1951 to August 1952.  The Veteran also had 
multiple short periods of active duty for training (ACDUTRA) 
dating from May 1942 to January 1966.  The Veteran died in 
January 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated September 2005 
and June 2008 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan and Cleveland, 
Ohio.

Procedural history

38 U.S.C. § 1318 claim

A June 2008 rating decision denied the appellant's claim of 
entitlement to dependency and indemnity compensation under 38 
U.S.C. § 1318.  The appellant disagreed with the denial and 
perfected her appeal by filing a timely substantive appeal 
[VA Form 9] in February 2009.

38 U.S.C. § 1310 claim

The appellant's claim of entitlement to service connection 
for the cause of the Veteran's death under 38 U.S.C. § 1310 
was denied in a September 2005 rating decision.  The 
appellant filed a timely notice of disagreement (NOD) in 
January 2006.  A July 2006 statement of the case (SOC) 
confirmed and continued the September 2005 denial.  In July 
2006, the appellant's representative subsequently filed a 
statement indicating the appellant's intent to appeal.  

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington D.C.  
The appellant will be informed if further action on her part 
is required.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2005.  

2.  At the time of the Veteran's death, service connection 
was in effect for:  arthritis of the right knee with fusion, 
evaluated 30 percent disabling; arthritis of the left knee, 
evaluated 30 percent disabling; arthritis of the right ankle, 
evaluated 
10 percent disabling; and arthritis of the left ankle with 
fusion, evaluated 20 percent disabling. 

3.  Entitlement to individual unemployability (TDIU) was 
granted effective January 24, 1998.  

4.  At the time of the Veteran's death, he had no additional 
claims pending before VA.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 
1318 are not met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to DIC benefits under 38 U.S.C. § 1318.

The appellant seeks entitlement to DIC benefits under 38 
U.S.C. § 1318.  The issue of entitlement to service 
connection for the cause of the Veteran's death under 
38 U.S.C. § 1310 is being Remanded and will be separately 
addressed below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of her claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable herein.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].



The facts regarding this claim are not in dispute.  In 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  The Board finds that such is the case as to the 
issue on appeal.  Application of pertinent provisions of the 
law and regulations will determine the outcome.  No amount of 
additional evidentiary development would change the result of 
this case; therefore no VCAA notice is necessary.  See also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute, and not 
the evidence, is dispositive of the claim"]; Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In any event, with respect to this claim, a VCAA letter was 
sent to the appellant by the RO in January 2008.  Neither the 
appellant nor her representative has contended that VCAA 
notice was in any way inadequate.  

The Board adds that general due process considerations have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The appellant has been 
provided ample opportunity to present evidence and argument 
in support of her claim, and she has in fact done so.  As 
indicated above, she retained the services of a 
representative and she declined the option to testify at a 
hearing before a Veterans Law Judge.
Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, under 38 U.S.C. § 1318, VA death benefits may be 
paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of non service-connected causes, if 
the veteran's death was not the result of his own willful 
misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
[POW] who died after September 30, 1999.  See 38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2008).

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. § 
1318 where, as here, a veteran was not rated totally disabled 
for a continuous period of at least ten years prior to death, 
or at least five years from the veteran's release from active 
duty, in response to the decision of the United States Court 
of Appeals for the Federal Circuit in National Organization 
of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), as such cases might 
involve "hypothetical entitlement."  The stay was to remain 
in effect pending completion of VA rulemaking specified by 
the Federal Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I, directing VA to process all DIC 
claims (with certain exceptions not relevant here), including 
"hypothetical entitlement" claims.  Crucially, the Federal 
Circuit held that VA could properly construe the "entitled to 
receive" language of 38 U.S.C.A. § 1318 to bar the filing of 
new claims, 
i.e., "hypothetical entitlement" claims, in which no claim 
was filed during the veteran's lifetime or where a claim had 
been denied and was not subject to reopening.

The current version of 38 C.F.R. § 3.22 provides, in 
pertinent part, that "entitled to receive" means that the 
veteran filed a claim for disability compensation during his 
or her lifetime and that the veteran would have received 
total disability compensation at the time of death for a 
service-connected disability rated totally disabling for a 
continuous period of at least 10 years immediately preceding 
death but for clear and unmistakable error committed by VA in 
a decision on a claim filed during the veteran's lifetime, 
and also where reopening could have occurred based on new 
evidence "consisting solely of service department records 
that existed at the time of a prior VA decision but were not 
previously considered by VA." 
See 70 Fed. Reg. 72,220 (Dec. 2, 2005) [codified at 38 C.F.R. 
§ 3.22 (2008)].

More recently, in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 476 F.3d 
872 (Fed. Cir. 2007) (NOVA III), the Federal Circuit 
concluded that VA's interpretation of section 1318 [as 
allowing compensation only in circumstances where the grounds 
for reopening a veteran's claim would provide retroactive 
relief] is reasonable. Consequently, the Federal Circuit 
affirmed the regulation, 38 C.F.R. § 3.22.

In short, under the version in effect when the appellant 
filed her claim in August 2005, 38 C.F.R. § 3.22 provides 
that "entitled to receive" means that at the time of death, 
the veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because, 
in pertinent part, the veteran applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.

Analysis

In this case, the Veteran was not continuously rated totally 
disabled from his 1952 
release from active duty service.  TDIU was not assigned 
until 1998, over forty-five years later.  Further, the 
Veteran was not totally disabled for a continuous period of 
at least 10 years immediately preceding his death; he was 
rated totally unemployable effective January 24, 1998 and 
died approximately seven years later in January 2005.  The 
record does not show, nor does the appellant contend, that 
the Veteran had been a POW.  Accordingly, the Veteran does 
not meet the pertinent requirements of law.  See 38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2008).

The Board must also address the question of whether the 
Veteran was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.    

According to the only subsection of 38 C.F.R. § 3.22(b) 
potentially applicable in this case (as the other subsections 
involve other circumstances inapplicable here, such as 
withholding or waiver of payment), "entitled to receive" 
means that, at the time of death, the Veteran had a service-
connected disability rated totally disabled by VA, and was 
not receiving compensation because the Veteran had applied 
for said compensation but had not received it due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of disability evaluation or effective date.  See 38 
C.F.R. § 3.22(b) (2008).

The record shows that in a September 2000 rating decision, 
the RO granted the Veteran's claims of entitlement to 
increased disability ratings for his service-connected 
bilateral knees and ankles disabilities.  Entitlement to TDIU 
was granted effective January 24, 1998, the date of the 
receipt of the TDIU claim.  For the remainder of his life, 
the Veteran initiated no further claims with VA and submitted 
no additional correspondence.  There is no indication that 
the Veteran ever demonstrated any disagreement with assigned 
ratings or effective dates as to his service-connected 
disabilities or as to the effective date assigned for TDIU.



The appellant has made no argument that any rating decision 
for the Veteran's service-connected disabilities was clearly 
and unmistakably erroneous.  Nor has she argued that VA 
failed to adjudicate any claim by the Veteran that could 
potentially serve as the basis for the award of compensation 
under 38 U.S.C. § 1318.  As there is no specific contention 
in the record that any particular rating decision is clearly 
and unmistakably erroneous, 38 C.F.R. § 3.22(b)(3) (2008) is 
not relevant to the appellant's claim.  

Because the law, and not the facts, is dispositive of this 
matter, the appellant has failed to state a claim upon which 
relief may be granted and, as a matter of law, her claim for 
DIC benefits under the provisions of 38 U.S.C. § 1318 must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied.


REMAND

2.  Entitlement to service connection for the cause of the 
Veteran's death under 
38 U.S.C. § 1310.

The appellant alternatively seeks entitlement to service 
connection for the cause of the Veteran's death under 38 
U.S.C. § 1310.  After having carefully considered the matter, 
and for reasons expressed immediately below, the Board finds 
that this case must be remanded for further evidentiary 
development.  

Reasons for remand

In order for service connection for the cause of the 
Veteran's death to be granted, three elements must be 
present:  (1) evidence of death; (2) evidence of in-service 
incurrence of disease or injury and/or service-connected 
disability; and (3) medical nexus linking (1) and (2).  Cf. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  The 
Veteran's death certificate dated January 2005 has been 
obtained and associated with the VA claims folder.
With respect to elements (2) and (3), the appellant has 
asserted that the medication the Veteran was prescribed to 
treat his service-connected arthritis of the bilateral knees 
and ankles contributed to his death.  Specifically, the 
appellant relies upon a Food and Drug Administration [FDA] 
article which indicates that patients who are prescribed non-
steroidal anti-inflammatory drugs [NSAIDs], such as the 
Veteran, are at increased cardiovascular risk.  See the VA 
Form 646 dated June 2009.  

There is of record no medical opinion as to the relationship, 
if any, between the service-connected arthritis of the 
bilateral knees and ankles (to include medications prescribed 
therefor) and the Veteran's death.  In Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) the Court held that where 
there is evidence of record satisfying the first two 
requirements for service connection but there was not of 
record competent medical evidence addressing the third 
requirement (medical nexus), VA errs in failing to obtain 
such a medical nexus opinion.  The Board therefore finds that 
a medical opinion is necessary to make a decision on the 
claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.	VBA should contact the appellant and 
request that she identify any relevant 
medical records pertaining to the cause 
of the Veteran's death which have not 
previously been associated with the 
claims folder.  VBA should take 
appropriate steps to secure any medical 
records so identified and associate 
them with the VA claims folder.

2.	VBA should then arrange for a physician 
with appropriate expertise to review 
the VA claims folder and provide an 
opinion as to (1) whether it is at 
least as likely as not that the 
symptomatology associated with the 
Veteran's service-connected arthritis 
of the bilateral knees and ankles 
either caused or contributed to the 
Veteran's fatal myocardial infarction 
and (2) whether it is at least as 
likely as not that the medications 
prescribed to treat the service-
connected arthritis of the bilateral 
knees and ankles either caused or 
contributed to the Veteran's death.  In 
rendering this opinion, the reviewing 
physician should specifically consider 
the FDA article by Dr. Sharon Hertz, 
which is referenced in the June 2009 VA 
Form 646.  A report should be prepared 
and associated with the VA claims 
folder.

3.	After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the appellant's 
claim for service connection for the 
cause of the Veteran's death.  If the 
decision remains unfavorable to the 
appellant, in whole or in part, a 
supplemental statement of the case 
(SSOC) should be prepared.  The 
appellant and her representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


